Title: To Alexander Hamilton from John Chaloner, 1 May 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada May 1. 1784
Sir,
Inclosed you have Captn Wades recet for the Box I reced of the Consul of france which I hope will come safe to hand. I shall write you on the Subject of the Bank as soon as I am well informd of the business transacted Yesterday at a meeting of the Stockholders. I have not a doubt but that the money can be better employed & with equal security.
I am Sir    Your most Obdt Servt
Mr Alexr Hamilton
